     Case 2:18-cv-01398-TLN-CKD Document 32 Filed 05/09/19 Page 1 of 6


 1   KENNETH R. WILLIAMS, SB No. 73170
 2   Attorney at Law
     980 9th Street, 16th Floor
 3   Sacramento, CA 95814
 4   Telephone: (916) 449-9980
     Fax: (916) 446-7104
 5

 6   Attorney for Plaintiffs

 7

 8                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11   NO CASINO IN PLYMOUTH,                            Case No. 2:18-cv-01398 TLN-CKD
     DUEWARD W. CRANFORD II, Dr.
12   ELIDA A. MALICK, JON                              PLAINTIFFS’ RESPONSE TO
     COLBURN, DAVID LOGAN,                             DEFENDANTS’ OBJECTION TO
13   WILLIAM BRAUN and CATHERINE                       INITIAL PRETRIAL
     COULTER,                                          SCHEDULING ORDER
14
                                     Plaintiffs,
15
                  v.
16
     NATIONAL INDIAN GAMING
17   COMMISSION; JONODEV
     CHAUDHURI former NIGC Chairman;
18   DEPARTMENT OF INTERIOR;
     RYAN ZINKE, Secretary of Interior;
19   DAVID BERNHARDT, Deputy
     Secretary of the Interior and former
20   Solicitor; DONALD E. LAVERDURE
     former DOI employee; and AMY
21   DUTSCHKE, BIA Pacific Regional
     Director and member of the Ione Band,
22

23                                 Defendants.
24

25
           Plaintiffs submit this response to the Defendants’ Objection to the Initial
26

27
     Pretrial Scheduling Order filed March 20, 2019. (Court Docket (CD) No. 27.)

28
                                                   1
       PLAINTIFFS’ RESPONSE TO DEFENDANTS’OBJECTION TO INITIAL PRETRIAL SCHEDULING ORDER
     Case 2:18-cv-01398-TLN-CKD Document 32 Filed 05/09/19 Page 2 of 6


 1                              STATEMENT OT THE CASE
 2
           This lawsuit was filed on May 22, 2018 and it was initially assigned to Judge
 3

 4   England of this Court. (CD) No. 1.) The Complaint includes seven separate claims

 5   for relief against federal agencies and federal officials or former officials. All the
 6
     Defendants were served with the Complaint. And on August 20, 2019, they filed an
 7

 8   Answer to the first six claims in the Complaint (CD No. 17) and a motion to
 9   dismiss Claim Seven (CD Nos. 15 & 15-1.) Plaintiffs filed an opposition to the
10
     Defendants motion to dismiss Claim Seven on September 6, 2019. (CD No. 18.)
11

12         On March 11, 2019, this case was reassigned to Judge Nunley. (CD No. 24.)
13   And on the same day, this Court issued an Initial Pretrial Scheduling Order and
14
     directed that it “will become final without further order of the Court unless
15

16   objections are filed within sixty (60) days of service on all defendant(s).” (CD No.
17   25 at p. 7.) Defendants filed an Objection to Initial Pretrial Scheduling Order on
18
     March 20, 2019. (CD No. 27.)
19

20         On March 22, 2019, the Court issued a Minute Order acknowledging receipt
21
     of Defendants’ objection but deferred issuing an amended scheduling order while
22
     the Defendants’ motion to dismiss Claim Seven was pending. (CD No. 28.) The
23

24   Court also directed the parties to file a Joint Status Report (JSR), if necessary,
25
     within 30 days of the Court’s ruling on the Defendants’ motion. The procedural
26
     issues will be addressed in the JSR. In the meantime, Plaintiffs feel compelled to
27

28   respond for the record to Defendants’ objection within the 60 day time limit.
                                                  2
       PLAINTIFFS’ RESPONSE TO DEFENDANTS’OBJECTION TO INITIAL PRETRIAL SCHEDULING ORDER
     Case 2:18-cv-01398-TLN-CKD Document 32 Filed 05/09/19 Page 3 of 6


 1                                      DISCUSSION
 2
           Defendants contend that the pretrial procedures set forth in the Initial Pretrial
 3

 4   Scheduling Order “do not apply” because, in their view, “this action is governed by

 5   the Administrative Procedures Action, 5 U.S.C. §§ 701-706 (‘APA’)” (CD No. 27
 6
     at p. 2.) Defendants claim that, under the APA, the Court’s review of Plaintiffs
 7

 8   Complaint is limited to the two administrative records that they have lodged in this
 9   case. (CD Nos. 22, 22-1 and 22-2.) Defendants are correct that the general waiver
10
     of sovereign immunity in the APA applies to all seven claims in this case. But their
11

12   contention that the Court’s review of this case is limited to the two incomplete and
13   self-serving administrative records that they recently lodged in the case is wrong.
14
           The APA generally waives the Federal Government's immunity from a suit
15

16   “seeking relief other than money damages and stating a claim that an agency or an
17   officer or employee thereof acted§ or failed to act in an official capacity or under
18
     color of legal authority.” 5 U.S.C. § 702. Match-E-Be-Nash-She-Wish Band Indians
19

20   v. Patchak, 132 S. Ct. 2199, 2204 (2012). Furthermore, the APA’s waiver of
21
     immunity is not limited to Plaintiffs’ challenges to the agency decisions involved in
22
     this case. The APA waiver applies to all seven claims in the Complaint. (Id.)1
23

24
           1
             Contrary to claims made by Defendants in their recent filing (CD No. 30),
25   Plaintiffs are not relying on the waiver of sovereign immunity in the Federal Torts
     Claim Act (FTCA) with respect to Claim Seven in the Complaint. The FTCA does
26   not apply to damage claims against federal officials and employees acting without
     authority. And Plaintiffs’ requests for declaratory and injunctive relief are governed
27   by the APA not the FTCA. In any event, because the construction of the proposed
     casino is very unlikely, Plaintiffs have asked the Court for leave to amend Claim
28   Seven to remove the claim for damages without prejudice. (CD No. 29.)
                                                3
       PLAINTIFFS’ RESPONSE TO DEFENDANTS’OBJECTION TO INITIAL PRETRIAL SCHEDULING ORDER
     Case 2:18-cv-01398-TLN-CKD Document 32 Filed 05/09/19 Page 4 of 6


 1         The first administrative record (AR) that was lodged by the Defendants was
 2
     ostensibly designed to support Defendant Laverdure’s approval of the Record of
 3

 4   Decision (ROD) in 2012. It pertains to the Third Claim For Relief in the Complaint

 5   (Indian Reorganization Act). (CD No. 1 at 35-37.) It is not directly related to, and
 6
     certainly does not limit the Court’s review of, the other six claims in the Complaint.
 7

 8         Also, as the Court may recall, the ROD AR was submitted by Defendants’
 9   counsel in the prior lawsuit over a year after the ROD was issued by Defendant
10
     Laverdure and long after he had left the Department of Interior (DOI). Instead of
11

12   being used by Laverdure a basis for his decisions in the ROD, the AR was an after-
13   the-fact litigation creation designed to rationalize the ROD before this Court.
14
           Furthermore, this Court in the prior case did not limit its review to the AR
15

16   lodged by defense counsel during the course of the prior lawsuit. Other important
17   DOI documents, discovered at the University of California, Davis library and
18
     elsewhere, were presented and considered by the Court without objection from
19

20   Defendants. These documents were part of the DOI record that existed when
21
     Defendant Laverdure issued the ROD. They filled the gaps in the AR prepared by
22
     the Defendants’ counsel. The Court’s review of the Third Claim for Relief should,
23

24   again, include a review of these documents in addition to the AR.
25
           The second AR that was lodged by the Defendants is related to the First
26
     Claim For Relief (Indian Gaming Regulatory Act) in the Complaint. (CD No. 1 at
27

28   30-32). In the first claim, Plaintiffs allege that the National Indian Gaming
                                                4
       PLAINTIFFS’ RESPONSE TO DEFENDANTS’OBJECTION TO INITIAL PRETRIAL SCHEDULING ORDER
     Case 2:18-cv-01398-TLN-CKD Document 32 Filed 05/09/19 Page 5 of 6


 1   Commission (NIGC) has no jurisdiction to approve Indian gambling or a casino: (1)
 2
     on the subject property, which is not Indian land eligible for gaming under IGRA or
 3

 4   (2) for the Ione Band which has not been recognized by under 25 CFR Part 83. (CD

 5   No. 1 at pp. 30-32.) Defendants in their Answer to the Complaint had conceded that
 6
     they have not made an Indian lands determination with respect to the subject
 7

 8   property and that the Ione Band has not obtained Part 83 federal recognition. (See
 9   CD No. 17 ¶¶ 43 & 68.) And, as a consequence, Defendants claim that the gaming
10
     ordinance approved by Defendant Chaudhuri was not site-specific.
11

12         The AR with respect to the Ione Band gambling ordinance consists of only
13   six documents. It purports to be a non-site specific ordinance, but some of the
14
     documents in the Ordinance AR reference Ione Band tribal lands. Also some of the
15

16   six documents reference or allude to other documents which were not in the AR. If
17   they are not voluntarily produced as required by Federal Rules of Civil Procedure,
18
     Rule 26, those documents will have to be produced and revealed during discovery.
19

20         Also, the Ordinance AR fails to mention the NIGC related documents in the
21
     ROD AR. This was no doubt because the NIGC related documents in the ROD AR
22
     are site-specific and, given Defendant Bernhardt’s 2009 opinion, they establish that
23

24   the subject property is not eligible for gaming under IGRA. The bottom-line is that
25
     Ione Band does not now own any Indian land eligible for gaming under IGRA and
26
     had not been recognized under Part 83. Therefore, the NIGC lacked jurisdiction to
27

28   approve the Ione Band gaming ordinance, whether or not it is site specific.
                                                5
       PLAINTIFFS’ RESPONSE TO DEFENDANTS’OBJECTION TO INITIAL PRETRIAL SCHEDULING ORDER
     Case 2:18-cv-01398-TLN-CKD Document 32 Filed 05/09/19 Page 6 of 6


 1         In the Second Claim, Plaintiffs allege that, under the IRA, Congress
 2
     delegated exclusive authority to take land into trust to the Secretary of Interior and
 3

 4   that Defendant Laverdure’s attempt to usurp the Secretary of Interior’s authority

 5   was a violation of the Appointments Clause of the Constitution. The Court’s review
 6
     of this legal, constitutional issue is de novo and is not limited in any way by the
 7

 8   administrative record. The same is true for the other two constitutional claims in the
 9   Complaint, including Claim Five (Equal Protection) and Claim Six (Federalism).
10
     And, likewise the Court’s review of Claim Four (Part 83) and Claim Seven
11

12   (Nuisance) should not be limited by either administrative record.
13                                      CONCLUSION
14
           The Defendants Objection to Initial Pretrial Scheduling Order is without
15

16   merit. The scope of the Plaintiffs’ lawsuit is much broader than a challenge to two
17   agency decisions. Thus, this Court’s review of the seven claims in Plaintiffs’
18
     Complaint should not be limited to the two administrative records lodged by the
19

20   Defendants. Instead, although the time frames must be adjusted, the usual pretrial
21
     procedures outlined in this Court’s Initial Pretrial Scheduling Order should apply.
22

23   Dated: May 9, 2019
24
                                                     Respectfully submitted,
25

26                                                   s/ Kenneth R. Williams
27                                                   KENNETH R. WILLIAMS
                                                     Attorney for Plaintiffs
28
                                                 6
       PLAINTIFFS’ RESPONSE TO DEFENDANTS’OBJECTION TO INITIAL PRETRIAL SCHEDULING ORDER
